                  Case 21-50759-KBO              Doc 8       Filed 06/23/21        Page 1 of 2




                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE

                                                )
In re:                                          )     Chapter 11
                                                )
RS FIT NW LLC 1      0F                         )     Case No. 20-11568 (KBO)
                                                )
                                                )
                        Reorganized Debtor      )
                                                )
______________________________________________________________________________

STARR INDEMNITY & LIABILITY COMPANY,                                    )
                                                                        )
                                             Plaintiff,                 )
                                                                        )
                                    v.                                  )        Judge Karen B. Owens
                                                                        )
24 HOUR FITNESS WORLDWIDE, INC. AND                                     )     Adversary No. 21-50759(KBO)
RS FIT NW LLC,                                                          )
                                                                        )
                                             Defendants.                )

                   MOTION AND ORDER FOR ADMISSION PRO HAC VICE
       Pursuant to Local Rule of Bankruptcy Procedure 9010-1 and the attached Certification,
counsel moves the admission pro hac vice of Susan N.K. Gummow, Esquire to represent Starr
Indemnity & Liability Company in the above Adversary Action.

Dated: June 23, 2021                                  /s/ Deirdre M. Richards
                                                      Deirdre M. Richards (No.4191)
                                                      Fineman Krekstein & Harris, PC
                                                      1300 N. King Street
                                                      Wilmington, DE 19801
                                                      Telephone: (302) 538-8331; Fax: (302) 394- 9228
                                                      drichards@finemanlawfirm.com


            CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE



1
  The Reorganized Debtor in this chapter 11 case, along with the last four digits of the Reorganized Debtor’s
federal tax identification number, as applicable, is RS FIT NW LLC (9372). By order dated March 16, 2021
[RS FIT Docket No. 7], the remaining reorganized debtor affiliates’ (the “Reorganized Debtors”) chapter 11
cases were closed. The Reorganized Debtors’ corporate headquarters and service address is 24 Hour Fitness
USA, Inc., 1265 Laurel Tree Lane, Carlsbad, CA 92011.


{01763856;v1}
                Case 21-50759-KBO         Doc 8     Filed 06/23/21     Page 2 of 2




        Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bar of the State of Illinois, the United
States District Court for the Northern District of Illinois and the United States Court of Appeals
for the Second Circuit and submit to the disciplinary jurisdiction of this Court for any alleged
misconduct which occurs in the preparation or the course of this action. I also certify that I am
generally familiar with this Court’s local rules and with the revised Standing Order for the District
Court Fund effective September 1, 2016. I further certify that the annual fee of $25.00 has been
paid to the Clerk of Court for the District Court.

                                              /s/ Susan N.K. Gummow
                                              Susan N. K. Gummow, Esquire
                                              Foran Glennon
                                              222 N. LaSalle Street, Suite 1400
                                              Chicago, Illinois 60601
                                              Telephone: (312) 863-5055
                                              sgummow@fgppr.com




                                  ORDER GRANTING MOTION
     IT IS HEREBY ORDERED that counsel’s motion for admission pro hac vice of Susan N.K.
Gummow, Esquire in this Adversary Action is GRANTED.




{01763856;v1}
